[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Having heard the evidence including stipulations, and having considered the underlying facts recited in the affidavit in support of the application, which facts, as opposed to inferences, apparently are not contested, I make the following findings:
1. At the time the application was brought, there was probable cause to believe that a public nuisance existed, in that the arrests and warrants, in the circumstances, indicated a pattern of criminal activity. See Gen. Stat. § 19a-343 (c)(4); § 19a-343a (c)
2. Pursuant to § 19a-343a (e), I make the following order:
The premises at 19A South Main Street, East Windsor, Connecticut d/b/a Harps Café and at 19B South Main Street, East Windsor, Connecticut, shall remain closed according to the terms of the temporary restraining order now in effect, until such time as:
    a) a full-time manager, satisfactory to the East Windsor Police Department (EWPD), is employed and present on the premises at times satisfactory to the EWPD;
    b) one or more surveillance camera (s) with recording capability is installed and operating in a manner satisfactory to the EWPD;
    c) Signs regarding surveillance be posted, in the discretion of the EWPD;
    d) Employees be screened in a manner acceptable by the EWPD;
    e) Renter(s) of 19B South Main Street be screened in a manner acceptable to the EWPD;
    f) Messrs. Cavanaugh and Hamilton be prohibited from entering; and
    g) The premises be inspected by departments of health and building code enforcement.
The court shall have continuing jurisdiction.
Beach, J. CT Page 7044